Citation Nr: 1815895	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  17-43 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date prior to September 30, 2014 for the award of a 70 percent rating for PTSD.

3.  Entitlement to service connection for renal cell carcinoma, claimed as due to herbicides.  

4.  Entitlement to service connection for a gastrointestinal condition, claimed as secondary to service-connected PTSD.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a sleep condition associated with PTSD.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a prostate condition, claimed as due to herbicides.  

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

  
REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and a February 2015 rating decision of the RO in Columbia, South Carolina.  Jurisdiction currently lies with the Columbia RO.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2017).

The request for a TDIU has been added to this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for renal cell carcinoma, entitlement to service connection for a gastrointestinal condition, entitlement to service connection for erectile dysfunction, entitlement to service connection for a sleep condition, entitlement to service connection for hypertension, entitlement to service connection for a prostate condition, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD causes total occupational and social impairment.

2.  A claim for an increased rating for PTSD was received on September 30, 2014; it was factually ascertainable in the year prior to the claim that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.   


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2017).

2.  A 70 percent rating is warranted for PTSD from September 30, 2013 to September 30, 2014.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Service connection for PTSD was granted in an April 2012 rating decision.  A 50 percent rating was assigned.  A claim for an increased rating was received in September 2014. 

A VA outpatient mental health note dated in February 2013 reflects that the Veteran reported social isolation and irritability.  He reported difficulty with temper control.  He stated that he was bothered by everyday things, leading to conflict with others.  He reported that his problems manifested at work and at home.  He further reported that he wanted to quit his job.  He reported that he regularly used alcohol and cannabis.  Mental status examination showed that he was oriented to time, place and person, had intact memory, and an irritable affect.  There was no evidence of psychosis.  His insight and judgment were adequate.  

A VA mental health note dated in February 2014 reflects that the Veteran reportedly retired due to problems coping with emotional problems from his surgery.  He reported social isolation, irritability, and difficulty controlling his temper.

A VA mental health assessment dated in October 2014 reflects complaints of depression and anger.  The Veteran's wife reported that he had been abusive toward  her.  The Veteran reported that he had two daughters, whom he did not get along with.  The Veteran was retired after a 16-year career as a property manager.   

The Veteran had a VA examination in November 2014.  The examiner noted occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that he was estranged from his two adult daughters.  He reported that he had been married three times.  He reported that his wife was afraid of him.  She reported one occasion where he hit her.  Most of his behavior involved anger, threats, and name-calling.  The examination indicated that the Veteran did not have spatial disorientation, persistent hallucinations and delusions, grossly inappropriate behavior, persistent danger or hurting himself or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, or disorientation to time and place.  He was considered competent.  

The Veteran had a VA examination in July 2016.  Diagnoses included PTSD, cannabis use disorder, and alcohol use disorder.  The examiner indicated that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  The examiner opined that the three diagnoses mutually aggravate each other.  The Veteran reported ongoing difficulty with his wife due to irritability and withdrawal.  He reported that his children avoided him because of his anger.  The report noted that the Veteran was retired from his job as a property manager.  He did not perform any chores around the house and had no interest in hobbies.  He was capable of performing activities of daily living.  The examiner opined that the Veteran was not capable of managing his own affairs, as he was actively abusing alcohol and cannabis.  

The evidence includes a lay statement from the Veteran's wife, dated in September 2016.  The Veteran's wife indicated that he sometimes forgets the names of relatives.  He also spoke illogically sometimes.  He would constantly go off subject, and it would be hard to understand what he was talking about.  She reported that the Veteran had a hard time adapting to stressful circumstances and that he once tried to throw her over a balcony once when they got into an argument.  He did not speak to his own mother, and his children had stopped coming around to visit him.  She noted that he goes for days without shaving or showering.  She reported that she did not feel he would hurt himself, but felt that the Veteran might hurt her if she rubbed him the wrong way.

After consideration of the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 100 percent rating are met, as the Veteran's PTSD symptoms more nearly approximate total occupational and social impairment.  The evidence shows that the Veteran's PTSD is manifested by irritability, abusive behavior, and regular use of alcohol and cannabis.  The lay evidence of record indicates that the Veteran exhibits intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene and sometimes forgets the names of family members.  The lay evidence also shows that while the Veteran was not in danger of hurting himself, he was in persistent danger of hurting his wife, as he had previously hit her and attempted to throw her off of a balcony.  The July 2016 VA examination found that the Veteran was not capable of managing his affairs due to his alcohol and cannabis abuse.  The July 2016 VA examiner opined that the symptoms of  PTSD, cannabis use disorder, and alcohol use disorder could not be differentiated.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly the impairment associated with cannabis and alcohol use has been considered in determining the assigned rating for PTSD. Therefore, resolving any reasonable doubt on this point in the Veteran's favor, the Board finds that a 100 percent rating is warranted for PTSD.  
 
Effective Date for Increased Rating for PTSD

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 
38 U.S.C. § 5110 (b)(2), 38 C.F.R. § 3.400 (o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

 A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2017).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2017).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  Id.

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382   (1999).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105(a).

The Veteran's claim for an increased rating for PTSD was received on September 30, 2014.  There were no pending, unadjudicated formal or informal claims for increase prior to September 30, 2014.

The Board has now assigned a 100 percent disability rating for the service-connected PTSD.  The Veteran has argued that the previously assigned 70 percent warranted an earlier effective date than the assigned September 30, 2014 date.  The Board will consider both whether a 70 percent disability rating or a 100 percent disability rating now assigned by the decision above are warranted at any point prior to September 30, 2014.

In determining the appropriate effective date the rating assigned, the question is whether it was factually ascertainable in the year prior to the claim that the criteria for an increased rating were satisfied.  The Board finds that it was factually ascertainable in the year prior to the claim that an increase in disability had occurred such that the Veteran demonstrated occupational and social impairment with deficiencies in most areas. 

VA treatment records dated in October 2013 reflect that the Veteran complained of problems at work and at home and difficulty with temper control.  He reported that he had stopped using cannabis and alcohol since his surgery.  On mental status examination, he was alert and well-oriented.  His memory was intact, and his affect was irritable.  He denied suicidal and homicidal ideation. 

The Board finds that it was factually ascertainable in the year prior to his claim that his PTSD was manifested by occupational and social impairment with deficiencies in most areas, based on the evidence of problems at work and irritability.  The evidence in the year prior to the claim did not show that the Veteran had total occupational and social impairment.  The Veteran was well-oriented.  He did not manifest persistent hallucinations and delusions, grossly inappropriate behavior, persistent danger of hurting herself or others, neglect of personal appearance and hygiene, an inability to perform activities of daily living including maintenance of minimum personal hygiene, or disorientation to time and place.  Therefore, although the Veteran had severe symptoms in the year prior to his claim for an increased rating for PTSD, the Board finds that it was not factually ascertainable that his symptoms were totally disabling or a near approximation of that level of severity.  The Board finds that an earlier effective date of September 30, 2013 is warranted for the assignment of a 70 percent rating for PTSD.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

A 100 percent rating is granted for PTSD from September 30, 2014.

An effective date of September 30, 2013 for a 70 percent rating for PTSD is granted 


REMAND

The Veteran seeks service connection for renal cell carcinoma secondary to Agent Orange exposure.  Medical records reflect that the Veteran was diagnosed with renal cell carcinoma in August 2013.  

During service in 1969, the Veteran was diagnosed with glucose-6-phosphate dehydrogenase deficiency.  The RO requested an opinion addressing whether his renal cell carcinoma is related to a glucose-6-phosphate dehydrogenase deficiency which occurred in service.  The request was based on literature indicating that such deficiency is linked to some types of cancer.  The Veteran had a VA examination in June 2014.  The examiner opined that renal cell carcinoma is not related to the deficiency in service.  The examiner explained that G6PD is an inherited diagnosis.  It would lead to sensitivity to certain medications (such as malaria prevention medications) but would not be the cause or be caused by Agent Orange exposure. 

While the Veteran is not entitled to a presumption of service connection for renal cell carcinoma based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994). The June 2014 examination did not address whether renal cell carcinoma is directly related to Agent Orange exposure.  An addendum opinion addressing this issue should be obtained.  

Regarding the issue of service connection for a gastrointestinal condition, the RO denied the claim based on a lack of a current documented diagnosis of GERD.  The Statement of the Case indicated that an August 2017 VA treatment record found no evidence of GERD.  The August 2017 record addressed by the RO noted a diagnosis of gas bloat of multifactorial etiology.  Although the August 2017 treatment record shows no GERD diagnosis, other VA treatment records reflect assessments of chronic GERD and laryngopharyngeal reflux (LPR).  In light of the evidence of diagnoses of GERD during the appeal period, a VA examination is necessary to determine whether GERD is caused or aggravated by PTSD.  

The Veteran contends that he has a sleep condition which is related to his service-connected PTSD.  VA outpatient mental health treatment records reflect complaints of poor sleep.  A September 2013 anesthesia evaluation noted  a suspicion of sleep apnea.  The record noted that no sleep study had been done, but the Veteran had two or more risk factors for sleep apnea.  A VA examination is warranted to determine whether the Veteran has a sleep disorder which is caused or aggravated by PTSD.  

The Veteran asserts that hypertension is related to service.  Service treatment records reflect that elevated diastolic blood pressure was noted in March 1970.  In April 1970, the Veteran had a systolic blood pressure reading of 140.  He currently has a diagnosis of hypertension.  A VA examination is necessary to determine whether hypertension manifested in service or is otherwise related to service. 

Hypertension is not among the diseases presumed to have been caused by in-service herbicide exposure.  However, on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences (NAS) Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924 -47928 (2012).  In that Notice, VA discussed NAS findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category.  Given that the NAS has identified a "limited or suggestive evidence of association" between herbicide exposure and hypertension, the examiner should also discuss whether hypertension is related to Agent Orange exposure.  

The Veteran seeks service connection for a prostate condition, claimed as due to herbicide exposure.  VA treatment records reflect current treatment for benign prostatic hypertrophy.  In light of the Veteran's current prostate diagnosis, his Agent Orange exposure, and the fact that prostate cancer is entitled to presumptive service connection as the result of his presumed Agent Orange exposure, the Board finds that a VA examination is warranted to assess the etiology of any diagnosed prostate condition.

As the Veteran's claim for service connection for erectile dysfunction is inextricably intertwined with the remanded claim for service connection for hypertension, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The TDIU claim is also being remanded.  A 100 percent schedular rating has been granted from September 30, 2014.  However, the assignment of a 100 percent schedular rating does not necessarily render the issue of TDIU moot.  There could be a situation where a veteran has a schedular total rating for a particular 
service-connected disability, and nonetheless could establish entitlement to a TDIU for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  Bradley v. Peake, 22 Vet. App. 280 (2008); see also 38 U.S.C. § 1114 (s).  Thus, the issue of entitlement to a TDIU is inextricably intertwined with the other matters being remanded herein, as the outcome of these claims being remanded directly affects whether entitlement to a TDIU due to service-connected disabilities is warranted.  Therefore, the issue of TDIU is postponed until the development directed in this remand has been conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who provided the June 2014 VA examination for renal cell carcinoma.  The claims file must be reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal cell carcinoma is related to exposure to Agent Orange in service. 

The examination report must include a complete rationale for all opinions offered.
 
2.  Schedule the Veteran for a VA examination to determine the nature and etiology of GERD.  The claims file must be reviewed in conjunction with the examination.  All necessary tests and studies should be performed.  After reviewing the claims file and examining the Veteran, the examiner should address the following questions:

a.  Whether GERD is at least as likely as not proximately due to, or caused by, the Veteran's service-connected PTSD.

b.  Whether GERD is aggravated (worsened) by service-connected PTSD.

The examination report must include a complete rationale for all opinions offered.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of a current sleep disorder.  The claims file must be reviewed in conjunction with the examination.  All necessary tests and studies should be performed.  A sleep study should be conducted if deemed to be clinically indicated by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should address the following questions:

a.  Indicate whether the Veteran currently has a sleep disorder, to include sleep apnea.

b.  Provide an opinion as to whether a diagnosed sleep disorder is at least as likely as not proximately due to the Veteran's service-connected PTSD.

c.  Provide an opinion as to whether a diagnosed sleep disorder is at least as likely as not aggravated (worsened) by the service-connected PTSD.  

The examination report must include a complete rationale for all opinions offered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of hypertension.  The claims file must be reviewed in conjunction with the examination.  The examiner should also be provided a copy of the August 10, 2012, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010 published in the Federal Register.  After reviewing the claims file and examining the Veteran, the examiner should address the following questions:

a.  Whether it is at least as likely as not that hypertension manifested during service.

The examiner should consider the service treatment records noting elevated systolic and diastolic blood pressure.

b.  Whether hypertension manifested to a compensable degree within one year of separation from service in July 1970?

c.  Whether hypertension is otherwise etiologically related to active duty service, including herbicide exposure in service.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his period of service.  The examiner should also specifically discuss NAS's findings of "limited or suggestive evidence of association" between hypertension and herbicide exposure.

The examination report must include a complete rationale for all opinions offered.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any diagnosed prostate condition. The claims file must be reviewed in conjunction with the examination.  All necessary tests and studies should be performed.  After reviewing the claims file and examining the Veteran, the examiner should address the following questions:

a.  Whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed prostate condition is etiologically related to or had its onset during his period of service. 

b.  If the Veteran is diagnosed with a prostate condition other than prostate cancer, the examiner must also indicate whether any diagnosed prostate condition is at least as likely as not related to his presumed herbicide agent exposure.

The examination report must include a complete rationale for all opinions offered.

6.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


